March 23, 1932, appellee, Reed Automobile Company, Inc., brought this suit in the Twenty-Eighth district court of Nueces county, Tex., against Southland Greyhound Lines, Inc., a corporation, with an office and agent in Nueces county, and Commercial Loan  Trust Company, a corporation, with its principal office and place of business in the city of San Antonio, Bexar county, Tex., to recover in the sum of $754.36, interest, and costs of suit.
Trial was to the court without a jury, and judgment rendered for appellee against both defendants, appellants, for $832.96 with interest thereon at the rate of 6 per cent. from October 1, 1933, and costs of suit. This appeal is from that judgment.
This is a companion case to that of Commercial Loan  Trust Company et al. v. Reed Automobile Company, Inc. (Tex.Civ.App.) 75 S.W.2d 144, No. 2656, recently heard and determined by this court, the opinion not yet published. The parties in the two cases are the same, the facts very similar, and the questions of law identical. No good purpose could be served by us stating the pleadings of the parties or quoting from or discussing the evidence adduced. We merely here refer to the first case, cause No. 2656, for a statement and discussion of same.
For the reasons stated in cause No. 2656, above referred to, the judgment of the lower court is reversed and judgment here rendered for appellants, and it is so ordered.
Reversed and rendered.